Citation Nr: 1633190	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  13-17 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left foot disorder with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1989 to June 1989.

This matter initially came to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In July and December 2015, the Board remanded the appeal for additional development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of background, in October 2012, a VA examiner determined that abnormal weight bearing due to the Veteran's service-connected right foot disorder likely caused abnormal loading of the left foot, thereby leading to a left foot disorder.  Accordingly, in a rating decision the same month, the RO granted service connection for a left foot condition with degenerative changes associated with a right toe strain with degenerative changes.  The RO assigned a 10 percent rating under Diagnostic Codes 5299-5284, applicable to "Foot injuries, other."  See 38 C.F.R. § 4.71a (2015).

In July 2015, the Board, noting that application of Diagnostic Code 5284 was inappropriate where a diagnosis was specifically identified in the rating schedule, see Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), remanded the appeal in part for clarification of the Veteran's left foot disabilities.  The Board observed that while the October 2012 VA examiner noted that there was no left foot hallux rigidus, a February 2013 private treatment record indicated such a diagnosis.

Following a November 2015 VA examination, in December 2015, the Board again remanded the appeal for clarification of the service-connected left foot condition.  In light of a September 2012 X-ray indicating degenerative changes, osteochondroma and calcaneal spurs and an October 2012 diagnosis of degenerative changes, the Board requested an opinion as to whether there were multiple separate and distinct disabilities associated with the Veteran's left foot hallux rigidus.

In January 2016, the November 2015 VA examiner identified essentially three separate disabilities associated with the Veteran's left foot: (1) diffuse degeneration that was separate from left foot hallux rigidus; (2) degenerative changes of the first metatarsophalangeal and interphalangeal joints and osteochondroma which were part of the diagnosis of hallux rigidus; and (3) plantar calcaneal spurs.  Significantly, however, she did not describe any functional impairment associated with each disorder or differentiate the symptoms associated with each disorder.  Hence, additional clarification is once again needed.

In addition, in April 2016, the Veteran submitted a private treatment record dated from December 2015 which indicated that he had agreed to undergo cheilectomy, a surgical procedure to remove bone spurs from the base of the big toe in the foot, for his left foot hallux rigidus.  It is not clear when, or whether, such procedure was conducted or whether it is part of the service connected pathology.  Thus, an attempt should be made to contact the appellant to obtain any records associated with any left foot cheilectomy.  Any outstanding VA treatment records dated after September 2015 should also be associated with the claims file.  If the severity of the Veteran's left foot disorder has worsened, additional examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any relevant, outstanding VA or private treatment records, to include from the Buffalo VA Medical Center since September 2015, with the assistance of the Veteran as necessary, and associate them with the claims file.  Records should include those of any surgery done on the left foot.  All attempts to obtain records should be documented.

2. Thereafter, forward the entire claims file in electronic records to the examiner who prepared the November 2015 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should review all pertinent records associated with the claims file.

The examiner must describe all functional impairment associated with each left foot disorder identified in the January 2016 opinion, differentiating which symptoms are associated with each disorder, or indicating that such differentiation is not possible.  Those specifically identified as being part of the service connected pathology should be detailed.  It should also be indicated whether the residuals of any left foot surgery are part and parcel of the service connected pathology.

A rationale for all opinions expressed must be provided.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted the appellant and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

